HENLEY, Senior Circuit Judge,
concurring.
I concur in the court’s opinion. My concurrence, however, is with some misgiving. We rely in part on Pickens v. Tucker, 851 F.Supp. 363 (E.DArk.), aff'd, 23 F.3d 1477 (8th Cir.1994) (en banc). But in that affirmance, 23 F.3d at 1478, Circuit Judge Morris Sheppard Arnold, joined by Chief Judge Richard S. Arnold, Judge McMillian and Judge Wollman, would have remanded for a determination of the neutrality of then Governor Tucker.
We rely as well on Otey v. Stenberg, 34 F.3d 635 (8th Cir.1994), in which Senior Circuit Judge John R. Gibson dissented raising serious questions about fundamental fairness or bias in clemency proceedings.
Thus, while I accept the Governor’s assurance that he would decide the case impartially, as indicated I am troubled by the state of the law in this field and look forward to possible changes.